EXHIBIT 10 (c)

COMPUTER TASK GROUP, INCORPORATED

DEMAND GRID NOTE

$65,000,000.00

October 29, 1997

Buffalo, New York

FOR VALUE RECEIVED, the undersigned, Computer Task Group, Incorporated Stock
Employee Compensation Trust, with its principal business address at 200 Theatre
Place, Buffalo, New York 14202 (“Borrower”), promises to pay to the order of
Computer Task Group, Incorporated (“Lender”) in lawful money of the United
States, on demand (1) the principal amount of SIXTY FIVE MILLION
($65,000,000.00) DOLLARS, (the “Limiting Principal Amount”) or the outstanding
principal amount of this Note (the “Outstanding Principal Amount”), if less,
(2) interest, calculated on the basis of a 365 day year on the Outstanding
Principal Amount from and including the date of this Note to but not including
the date the Outstanding Principal Amount is paid in full at a rate per year
that shall equal the prime rate of interest charged by Manufacturers and Traders
Trust Company; provided, however, that (i) in no event shall such interest be
payable at a rate in excess of the maximum rate permitted by applicable law and
(ii) solely to the extent necessary to result in such interest not being payable
at a rate in excess of such maximum rate, any amount that would be treated as
part of such interest under a final judicial interpretation of applicable law
shall be deemed to have been a mistake and automatically canceled, and, if
received by the Lender, shall be refunded to the Borrower, it being the
intention of the Lender and the Borrower that such interest not be payable at a
rate in excess of such maximum rate and (3) each cost and expense (including,
but not limited to, the reasonable fees and disbursements of counsel, whether
retained for advice, litigation or any other purpose) incurred by the Lender in
endeavoring to (a) collect any of the Outstanding Principal Amount, any interest
payable pursuant to this Note and remaining unpaid or any other amount payable
by the Borrower to the Lender pursuant to this Note and remaining unpaid,
(b) preserve or exercise any right or remedy of the Lender relating to, enforce
or realize upon any collateral, subordination, guaranty, endorsement or other
security or assurance of payment, whether now existing or hereafter arising,
that now or hereafter directly or indirectly secures the payment of or is
otherwise now or hereafter directly or indirectly applicable to any of the
Outstanding Principal Amount, any such interest or any such other amount or
(c) preserve or exercise any right or remedy of the Lender pursuant to this
Note.

This Note is issued by the Borrower to the Lender in connection with a line of
credit made available by the Lender to the Borrower (the “Credit”). The Lender
may make any loan pursuant to the Credit (individually a “Loan” and collectively
“Loans”) in reliance upon any oral (including, but not limited to, telephonic),
written (including, but not limited to, facsimile) or other request (a
“Request”) therefor that the Lender in good faith believes to be valid and to
have been made on behalf of the Borrower by its trustee. The Credit is available
subject to the Lender’s continuing review and right of modification,
restriction, suspension or termination at any time for any reason. No
modification, restriction, suspension or termination of the Credit shall affect
the Borrower’s obligation to repay the original principal amount of each Loan,
the Borrower’s obligation to pay interest on the outstanding principal amount of
each Loan or any other obligation of the Borrower to the Holder pursuant to this
Note or otherwise.

There shall be payable as principal pursuant to this Note only so much of the
Limiting Principal Amount as shall have been advanced by the Lender as a Loan
and is outstanding. The Holder shall set forth on the schedule attached to and
made a part of this Note or any similar schedule or loan (including, but not
limited to, any similar schedule or loan account maintained in computerized
records) annotations evidencing (1) the date and original principal amount of
each Loan and (2) the date and amount of each payment applied to the Outstanding
Principal Amount. Each such annotation shall, in the absence of manifest error,
be conclusive and binding upon the Borrower. No failure by the Holder to make
and no error by the Holder in making any annotation on such attached schedule or
any such similar schedule or loan account shall affect the obligation of the
Borrower to repay the principal amount of each Loan, the obligation of the
Borrower to pay interest on the outstanding principal amount of each Loan or any
other obligation of the Borrower pursuant to this Note.

 

94



--------------------------------------------------------------------------------

All amounts payable pursuant to this Note and remaining unpaid shall, without
any notice, demand, presentment or protest of any kind (each of which is
knowingly, voluntarily, intentionally and irrevocably waived by the Borrower),
automatically become immediately due if the Borrower commences or has commenced
against it any bankruptcy or insolvency proceeding.

This Note shall be governed by and construed, interpreted and enforced in
accordance with the internal law of the State of New York, without regard to
principles of conflict of laws.

All payments of principal and interest under this Note are to be made to the
Lender at 800 Delaware Avenue, Buffalo, New York 14209, or at such other address
as the Lender may from time to time designate in writing.

 

Computer Task Group, Incorporated Stock Employee
Compensation Trust

By:    /s/ Thomas R. Beecher, Jr. Thomas R. Beecher, Jr., as Trustee of the
Computer Task Group, Incorporated Stock Employees Compensation Trust

SCHEDULE OF ADVANCE AND PAYMENTS

 

   Principal       Principal        Outstanding                Date    Amount   
   Amount    Principal    Approving Advanced                Advanced   
Date Paid                    Paid    Amount    Employee

 

95